


AMENDMENT NO. 1 TO AMENDED AND RESTATED
AGREEMENT FOR EDUCATION LOAN SERVICING


This Amendment No. 1 to Amended and Restated Agreement for Education Loan
Servicing dated as of January 1, 2009 among Citibank (South Dakota), N.A., a
national banking association (the “Service Provider”), and The Student Loan
Corporation, a Delaware corporation (“Customer”) and Citibank, N.A., as trustee
for The Student Loan Corporation, a national banking association (“Citibank”).


BACKGROUND:


WHEREAS, the Service Provider, Customer and Citibank entered into an Amended and
Restated Agreement for Education Loan Servicing dated as of January 1, 2008 (the
“Agreement”); and


WHEREAS, Service Provider, Customer and Citibank desire to amend the Agreement
as provided herein; and


WHEREAS, all terms used herein and not otherwise defined shall have the meaning
set forth in the Agreement.


NOW THEREFORE, in consideration of the premises, mutual covenants and agreements
contained herein and in the Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


AGREEMENTS:


1. Section 12 of the Agreement shall be deleted in its entirety and replaced
with the following:


“Section 12.  Notices.
 
All notices and other communications under this Agreement, (including any
invoices) shall be sent prepaid to the appropriate party at the following
address via overnight delivery service, inter-office courier, United States
Postal Service, or by facsimile or other electronic mail if the party includes
its facsimile or electronic mail address below:



SERVICE PROVIDER:
Citibank, (South Dakota), N.A.
701 E. 60th Street North
Sioux Falls SD  57104


Fax Number:  605-330-6701
Attention:   President


CITIBANK:
Citibank, N.A., as eligible lender
trustee for The Student Loan Corporation
c/o The Student Loan Corporation 
99 Garnsey Road
Pittsford, New York 14534


Fax Number:  585-248-7515
Attention:   Christeen Rahmlow
 
With a copy to: 
The Student Loan Corporation
750 Washington Blvd., 9th Floor
Stamford, CT 06901 
 
Fax: 203-975-6724
Attention:  President and Chief Executive Officer
 
CUSTOMER:
The Student Loan Corporation
99 Garnsey Road
Pittsford, NY 14534


Fax Number:  585-248-7515
Attention:   Christeen Rahmlow
 
With a copy to: 
The Student Loan Corporation
750 Washington Blvd., 9th Floor
Stamford, CT 06901 
 
Fax: 203-975-6724
Attention:  President and Chief Executive Officer




2. Exhibit A to the Agreement shall be deleted in its entirety and replaced with
the attached Exhibit A.


3. Exhibit C to the Agreement shall be deleted in its entirety and replaced with
the attached Exhibit C.

 
4. Except as otherwise modified herein, all terms and conditions of the
Agreement shall remain in full force and effect.





 
 
 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Amendment No. 1 as
of the date first set forth above.


CITIBANK (SOUTH DAKOTA), N.A.



 
By:  /s/Kendall E. Stork
Name: Kendall E. Stork
Title:  President 




THE STUDENT LOAN CORPORATION
 
By:  /s/Michael J. Reardon
Name: Michael J. Reardon
Title:  Chief Executive Officer




CITIBANK, N.A., AS TRUSTEE FOR
THE STUDENT LOAN CORPORATION
 
By:  /s/Valerie Delgado
Name: Valerie Delgado
Title:  Vice President 




 
 
 

 



EXHIBIT A
SERVICES TO BE PROVIDED


SCHEDULE 1
SERVICES TO BE PROVIDED




ORIGINATIONS AND CASH DISBURSEMENTS
Management of all student loan origination processes.  These processes include,
but are not limited to:  1) the receipt and processing of written, faxed and
electronically submitted applications, 2) communication of the approval or
denial of the loan application(s), 3) underwriting of credit based loans, 4)
exception processing of incomplete applications (arising from missing
information or documents) and other problem resolution, 5) management and
control of the various transmissions of information and loan proceeds
disbursement, 6)  guarantor reporting, and 7) loan refund and cancellation
processes.   It is understood that the student loan origination processes
include current and future multiple channels and multiple products as well as
all processes involved in the processing of these products.  Project support in
the form of testing, business analysis and project management will be provided
as required by the Customer.




CUSTOMER SERVICE
All traditional student loan servicing after loan origination, originating
support / fulfillment, and retention processes.  Service Provider to provide the
management and handling of incoming telephone calls, correspondence (written and
electronic) for all products, current and future, and accompanying paper defined
as requests for service (whether from students, parents, schools, guarantor
agencies, the federal Department of Education, or others in the ordinary course
of the student lending business) including, for example and without limitation,
deferments, change of addresses, notices of graduation date changes, NIVR
management, credit bureau reporting, and servicing calls for all channels and
loan products offered including new channels and products mandated by law or
regulation or developed by Customer.  From time to time, the Servicer’s phone
unit may be utilized for marketing campaigns.  These campaigns will be mutually
agreed to at the time of inception and charged back with the same methodology as
any other service.  An appropriate secured storage location will be provided for
the storing and oversight of paper documents related to student loans (e.g.,
Promissory Note vault).  Provide workforce management support for volume
forecasting, capacity planning, staffing planning and ongoing monitoring of
performance levels.  Project support in the form of testing, business analysis
and project management will be provided as required by the Customer.









 
 
 

 

EXHIBIT A


SERVICES TO BE PROVIDED






DEFAULT MANAGEMENT
All the servicing related to the handling and management of delinquent accounts
together with compliance with all the due diligence in collection requirements
for the FFEL and private loan products. In addition to collection management,
Service Provider will provide management and handling of recoveries, litigation
coordination, pre-repayment calling, and the handling, and filing of all default
claims to FFEL guarantor agencies or private insurers   The level of servicing
provided shall be no less than that required by applicable law, regulation, or
insurance agreement, but emphasis shall be placed upon managing the portfolio
such that underlying causes of delinquency are minimized to the extent
possible.  Strategies to achieve maximum performance of the portfolio must be
mutually agreed upon by the Service Provider and Customer.  Project support in
the form of testing, business analysis and project management will be provided
as required by the Customer.


PRIORITY SERVICES
All of the servicing related to the handling and management of Financial Aid
Administrator (FAA) and Sales Account Manager operational processes.  These
processes include, but may not be limited to:  1) Inbound FAA phone calls to be
supported by Customer Service, and 2) FAA or Sales Account Manager email and
correspondence.  Other special processes related to FAA servicing may be added,
provided Customer and Service Provider concur. Project support in the form of
testing, business analysis and project management will be provided as required
by the Customer.




HUMAN RESOURCES
Provide human resource generalist and employee relations support.



 
 
 

 

EXHIBIT A


SERVICES TO BE PROVIDED


SCHEDULE 2
SERVICES TO CUSTOMER FOR OUTSOURCED THIRD PARTY VENDORS


Service Provider may provide services to Customer with respect to processes that
Customer outsources to third party vendors.  Processes shall include but are not
limited to:


1.  
Default management:  Pre-repay, pre-delinquency, and early low-risk
delinquency  calls to FFELP and CitiAssist borrowers and co-signers

2.  
Customer Service:  Email management, Credit Disputes, Address Changes, Indexing,
CAM and Phone Referrals, Enrollment and Non-Enrollment deferment and forbearance
processing, and Inbound servicing and origination phone calls

3.  
Origination data entry and application processing.



Other processes may be added to this list, provided both parties concur on
process and selection of third party vendor.  Priority Services processing not
to be considered for movement to any outsourced third party vendor.


Services shall include:
1.  Monitoring and evaluation for quality standards
2.  MIS collection and distribution
3.  Periodic process improvement reviews
4.  Risk Control Self Assessment


Evaluation/management tools required by Service Provider shall be provided by
Customer at its cost.  Service Provider will evaluate the services being
provided by third-party vendors to Customer against established
standards.  Reports of these evaluations will be sent to Customer on a periodic
basis.  Major issues will be sent to Customer as soon as they are identified.



 
 
 

 

EXHIBIT C


SERVICE QUALITY AND TIMELINESS STANDARDS REQUIRED OF SERVICE PROVIDER


PROCESS
STANDARD
% IN STD
QUALITY FACTOR
ORIGINATION
Origination Document on system (Data Entry)
2 business days
95%
97%
Non Origination Documents on the System (Data Entry)
Indexing 8 business days
References 8 business days
95%
97%
CitiAssist Applications
5 days
95%
97%
FFELP (Stafford and Plus)
10 days
100%
97%
FFELP Plus Pre Screen
1 hour
95%
97%
Document Control
Quality Only - Timeliness included in DE Standard
N/A
97%
Problem Applications
5 business days
95%
97%
Loan Consolidation – Outgoing Lender Verification Certificates (LVCs)
10 business days
100%
97%
Underwriting Credit Review – Manual
3 business days
95%
97%
Underwriting Correspondence Inquiries
5 business days
95%
97%
Underwriting Verifications
3 business days
95%
97%
Loan Consolidation – CLASS Application Review
5 business  days
95%
97%
Investigations
10 days
90%
97%
Cash Disbursement - Check and Mastercheck Disbursements sent (includes
reconcilements)
End of next business day
98%
N/A
EFT Disbursements
End of next business day
98%
N/A
Cancellations / Refunds
1 business day
99%
98%
CUSTOMER SERVICE PHONES
Customer Service Service Level
Answered in 25 seconds
75%
96%
Abandoned Calls
2%
N/A
N/A
Average Seconds to Answer (ASA)
25 seconds
N/A
N/A


 
 
 

 

EXHIBIT C


SERVICE QUALITY STANDARDS REQUIRED OF SERVICE PROVIDER


PROCESS
STANDARD
% IN STD
ACCURACY STANDARD
CUSTOMER SERVICE PAPER
Service Inquiries (Correspondence and Address Changes)
7 days
95%
97%
Internet Correspondence Response – Front End
2 days
95%
97%
Internet Correspondence Response – Back End
5 days
95%
97%
Investigations (Levels I, II, III, V, and VI)
10 days
90%
97%
SSCRs processed – Manual
25 days
95%
97%
Grad Date Rejects – Borrower initiated
7 days
95%
97%
Grad Date Rejects – Non Borrower initiated
25 days
95%
97%
Manifest Rejects
25 days
95%
97%
Credit Disputes / Appeals
7 days
95%
97%
Deferment Processing
8 days
95%
97%
 
Pre-claim Rejects
30 days
98%
97%
Delinquent Claim Review
330 days
98%
97%
Death and Disability Claims
45 days
98%
97%
       
Claims Payments
15 days
 95%
97%
Bankruptcy Claims
30 days
 100%
97%
       
Return Claims- Non Bankruptcy
30 days
95%
97%
Return Claims – Bankruptcy
30 days
100%
97%
Proof of Claim – BK Claims
30 days
100%
97%
Supplemental Claims
60 days
 95%
97%
Private Loan Delinquent Claim Review
180 days
98%
97%
RISK
Outbound Collection Calls
Minimum of 1 call per bucket if contact, 2 calls per bucket if no contact.
100%
97%
Inbound Collection Calls – Service Level
Answered in 20 seconds
80%
97%
Average Seconds to Answer (ASA)
20 seconds
N/A
N/A
Skip Trace
10 days from notification
100%
97%
Recovery Cure Process
150 days
100%
97%
PRIORITY SERVICES
PS – Service Level
Answered in 25 seconds
75%
97%
Average Seconds to Answer (ASA)
25 seconds
N/A
N/A
Abandoned Calls
2%
N/A
N/A
Email
1 business day
95%
97%
Correspondence
5 days
95%
97%
Investigations
10 days
95%
97%



All days in calendar days unless otherwise noted.

